United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2150
                         ___________________________

                                  Charles J. Weber

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 12, 2017
                              Filed: October 19, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Federal prisoner Charles Weber, who pleaded guilty to being a felon in
possession of a firearm, appeals from the order of the District Court1 denying his 28

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
U.S.C. § 2255 motion that challenged his sentence under Johnson v. United States,
135 S. Ct. 2551 (2015) (invalidating the residual clause of the Armed Career Criminal
Act as unconstitutionally vague). Specifically, Weber challenged his increased
offense level under United States Sentencing Guidelines § 2K2.1. After de novo
review, we conclude that the District Court properly denied relief because Weber’s
sentence was calculated under the advisory Guidelines, which are not subject to void-
for-vagueness challenges. See Beckles v. United States, 137 S. Ct. 886, 895 (2017).
Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-